Citation Nr: 0415855	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  95-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to March 
1977.

The instant appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which denied an application to 
reopen a claim for service connection for a nervous condition 
as the veteran had not presented new and material evidence.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in March 1997 for further development.  

The Board again remanded this matter in February 1999 for the 
RO to obtain the following: clinical records from the 4th 
Combat Support Hospital/Noble Army Hospital at Fort 
McClellan, Alabama, from September to October 1974, from the 
Community Mental Health Activity (CMHA) at Fort McClellan 
from June 1976 to March 1977, all records of inpatient or 
outpatient treatment provided to the veteran at VA medical 
facilities, in particular at the Tuskegee or Birmingham VAMCs 
from 1977 to the present and from the Jackson VAMC from 1977 
to the present, and copies of all administrative and medical 
records compiled and/or utilized by the Social Security 
Administration in connection with an award of disability 
benefits to the appellant.  The requested development has 
been accomplished and the matter has been returned to the 
Board for further appellate review.  

The Board notes that the RO has characterized the issue as 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  However, the 
Board in its February 1999 remand characterized the issue as 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  It does not appear as though the 
Board reopened the veteran's claim because we stated that the 
RO should readjudicate the appellant's application to reopen 
a claim of service connection for a psychiatric disorder with 
consideration given to all of the evidence of record, 
including any additional medical evidence obtained by the RO 
pursuant to this remand.  

In the May 2003 SSOC the RO determined that new and material 
evidence to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD had not been submitted.  


FINDINGS OF FACT

1.  A May 1986 Board decision denied service connection for a 
chronic psychiatric disorder.  

2.  Evidence received since the May 1986 Board decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  


CONCLUSION OF LAW

The May 1986 Board decision is final; new and material 
evidence has been received, and the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5108, 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1986 decision the Board denied the veteran's claim 
of entitlement to service connection for a chronic 
psychiatric disorder.  The applicable law states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis may be considered.  38 U.S.C.A. § 
7104(b) (West 1991 & Supp. 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp.2002); 38 C.F.R. § 20.1105 (2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2002).  However, the revised regulation applies to any claim 
to reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on May 11, 1993, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board has reviewed the evidence received into the record 
since the May 1986 Board decision and finds that new and 
material evidence has been received to reopen the claim of 
service connection for an acquired psychiatric disorder, 
including PTSD.  Specifically, additional service medical 
records, dated June 1976 to November 1977, show that the 
veteran was seen for several psychiatric disorders during 
service.  This evidence is not only new but bears directly 
and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  However, upon further review, the Board 
finds that additional development is required.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD is reopened, and to this 
extent only, granted.


REMAND

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, including PTSD has been 
reopened.  Since this claim has been reopened the provisions 
of The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2003) now apply.  

The Board notes that there are two VA psychiatric 
examinations.  The January 1998 VA examination diagnosis was 
schizoaffective disorder.  The VA January 1998 examiner, 
after review of the claims file, stated that PTSD was not 
entertained as a diagnosis.  The RO obtained additional 
service medical records, VA outpatient treatment records, and 
private medical records between the time of the January 1998 
VA examination and the April 2002 VA examination.  The April 
2002 VA examiner was unable to diagnose a psychiatric 
disorder because the claims file was unavailable for the 
evaluation.  The April 2002 VA examiner recommended that the 
claims file and medical records, particularly from Jackson 
Memorial Health Center and St. Dominics psychiatric hospital, 
be available.  The April 2002 VA examiner indicated that 
psychological testing was recommended, considering the 
possibility of malingering and personality dysfunction.  Once 
these additional records and tests were made available, an 
overnight observance of her mental status was recommended to 
assist in psychiatric evaluation.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Since the April 2002 VA 
examiner did not have the opportunity to review the veteran's 
claims file, including the additional evidence obtained since 
the prior VA examination in January 1998, a remand is 
necessary to acquire a medical examination and medical 
opinion as such is necessary to make a decision on this 
claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See 38 C.F.R. and § 3.159 
(2003).  

2.  The RO is requested to arrange for 
the veteran to be examined by a panel of 
3 VA psychiatrists.  The claims folder, 
or copies of all pertinent records, must 
be made available to the examiners for 
review.  The RO must specify for the 
examiners the stressor or stressors that 
it has determined are established by the 
record.  The examiners should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied, (2) whether there is 
a nexus between PTSD symptomatology and 
one or more of the in-service stressors 
found to be established by the RO and (3) 
whether it is as least as likely as not 
that the veteran has any psychiatric 
disorder which was incurred in or 
aggravated during service.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
report.  A detailed rationale for all 
opinions expressed should be provided.  

3.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefit sought on appeal is not 
granted both the veteran and the veteran's 
representative should be provided a SSOC 
on the issue and afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



